         Case 1:19-cr-00067-PGG Document 116 Filed 11/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             -against-                                           ORDER

CHRISTOPHER HAMMATT and SUSAN                                19 Cr. 67 (PGG)
HAMMATT,

                           Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference in this action previously scheduled for

November 30, 2020, is adjourned to January 22, 2021 at 10:00 a.m.

               Upon the application of Defendant Susan Hammatt, by and through her attorney

Judith Vargas, and Defendant Christopher Hammatt, by and through his attorney Donald

duBoulay, and with the consent of the United States of America, by and through its counsel,

Assistant United States Attorney Nicholas Chiuchiolo, it is further ORDERED that the time from

November 30, 2020 through January 22, 2021 is excluded under the Speedy Trial Act, 18 U.S.C.

§ 3161(h)(7)(A), in the interests of justice. The ends of justice served by the granting of this

continuance outweigh the interest of the public and Defendants Susan Hammatt and Christopher

Hammatt in a speedy trial, because it will permit Defendants to continue their review of

discovery materials, conduct additional investigation, and continue their discussions with the

Government regarding a pretrial disposition.

Dated: New York, New York
       November 28, 2020
